Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to the papers filed on 09/13/2022.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.
Status of the claims
Claims 1, 3-4, 7-12, 14-16 and 29 are pending in the application and they are under the examination. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1, 3-4, 7-8 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Favero (Favero et al. Annals of Oncology;2015; 26: 880–887).
With regard to claim 1 method step (a), Favero teaches a method of identifying drug target regions in treating glioblastoma (GBM) in an adult female patient that comprises obtaining the tumor tissue specimens comprising both recurrence and primary tumor samples from a GBM patient; and performing whole genome sequencing using the DNA obtained from these specimens (see abstract, p 881 col 1-2, p 1 of supplemental information). Favoro further teaches determining the presence of mutations in the glioblastoma tumor specimens via the whole genome sequencing data from tumor regions (e.g. three separate tumor regions at recurrence of A1, A2 and A3 and primary tumor sample) (see abstract, p 881 col 1-2, p 1 of supplemental information, Figure 1). (Limitations of claims 3-4) 
With regard to claim 1 method steps (b-c), Favero teaches determining the presence of double-minute chromosomes (i.e. extra-chromosomal structure) in the primary glioblastoma specimen via whole genome sequencing data comprising analyzing structural variation and identifying Inter and intra-chromosomal translocations, inversions, and large insertions/deletions in whole-genome sequencing (WGS) data, and assigning structural variations to specific tumor regions (see p 2 of supplemental information). 
Favero teaches detecting oncogenes of PDGFRA, KIT and CDK4 encoded within a double-minute chromosome in primary and recurrence glioblastoma specimens (see abstract, p 881 col 1, p 883 col 1 para 5 through col 2, Fig. 2-3, Supplemental Figure S10), indicating identifying the presence of a subject-specific oncogene present in the ecDNA, in the primary brain tumor. 
With regard to claim 1 method step (d), Favero teaches that “the WGS analysis uncovered progressive evolution of the double-minute chromosome converging on the KIT/PDGFRA/PI3K/mTOR axis, superseding the IDH1 mutation in dominance in a mutually exclusive manner at recurrence, consequently the patient was treated with imatinib” (see abstract, Figure 1 A). In addition, Favero teaches administering an inhibitor (i.e. imatinib) that targeted against the subject-specific oncogene after analyzing the WGS data (see abstract, Figure 1A, p 881 col 2 para 2-4, p 886 col 2). Imatinib targeted therapy was known as a tyrosine-kinase inhibitor targeting PDGFR and KIT genes prior to the effective filling date of the invention. 
Favero teaches detecting the presence of double minutes in chromosomes, encoding oncogenes of PDGFRA, Kit and CDK4 in grade IV sample (i.e. primary GBM) and recurrence GBM sample in the patient (see abstract, Fig. 2-3, p 881 col 2 para 2); and treating the patient with imatinib (see abstract, p 881 col 2 para 2-3, Fig. 1). Thus, Favero teaches identifying a drug targeted against the subject-specific oncogene to inhibit tumor growth of the glioma identified in ecDNA in a primary brain tumor sample, and administering the identified drug to the subject. 
With regard to claim 7, Favero also teaches that “To reduce the false positive rate, breakpoint junctions of putative structural variants were de novo assembled using TIGRA(v0.3.7) in germline and tumor BAMs individually, and aligned to hg19 using BLAT (v35); breakpoints that were re-constituted from tumor BAMS only were considered valid” (see p 2 of supplemental information). Favero teaches removing structural variants with breakpoints mapping to low copy repeats and assigning them to specific tumor regions (see p 2 of supplemental information). Favero further teaches identifying a complex chromosomal re-arrangement in structural variant analysis (e.g. amplifications in 4q12 and 12q13.3-q14.1 in the sample), these features are reminiscent of a double-minute chromosome (i.e. small fragment of extrachromosome) (p 883 col 1 para 5 through col 2, Figure 2A and B, Figure S9). In addition, Favero teaches that DM unifies multiple oncogenic components of the PI3K pathway: PDGFRA, KIT, and a regulator of PTEN (miR-26a-2) as well as CDK4 (see p 883 col 2 para 4, p 885 col 1 para 1). The above teachings of Favero indicate performing sequence alignment followed by identifying misalignment against a reference genome sequence, wherein the misalignment against a reference genome sequence is indicative of the presence of ecDNA. 
With regard to claim 8, Favero teaches computing a distance matrix from all the mutations detected in the primary regions and in the three recurrence regions, and confirming that that the recurrence specimen was most similar to the grade IV region, with the double minute chromosome likely arising between the grade II and grade IV regions (see p 883 col 2 para 4, Figure 3A p 885 col 1-2). Favero teaches confirming the mutation via digital PCR (see p 885 col 2). As described above, the teachings of Favero include analyzing WGS data to predict double minute chromosomal elements in the tumor including determining structural variants with breakpoints mapping, copy repeats and assigning them to specific tumor regions (p 2 of supplemental information, p 883 col 1 para 5 through col 2, Figure 2A and B, Figure S9). These teachings indicate confirming the determination of the presence of ecDNA by visual inspection. 
Claim 12, which depends from claim 1, recites “wherein if MET oncogene is present in ecDNA, the identified drug comprises a drug selected from Capmatinib, Crizotinib, Cabozantinib, Cabozantinib, ABBV-399, ABT-700, AMG-208, MK-246, Tepotinib, JNJ- 3887760, BMS-817378, Foretinib, and SGX-523. This recitation indicates a conditional situation, this method step is not required to perform if MET oncogene is not present in ecDNA. 
Thus, Favero teaches the limitations of claims 1, 3-4, 7-8, and 12. 
Response to Argument
The response traverses the rejection on pages 5-6 of the remarks received on 09/13/ 2022. 
The response asserts that Favero does not describe using the primary tumor from the subject to identify subject-specific oncogenes in the primary tumor; selecting a subject-specific drug targeted against subject-specific oncogenes identified in the primary tumor; or administrating to the subject a drug targeted against subject-specific oncogenes identified in the primary tumor. 
Further, this argument has been thoroughly reviewed and fully considered, but not found persuasive because Favero teaches identifying subject-specific oncogenes PDGFRA, KIT and CDK4, encoded within a double-minute chromosome in a primary GBM tumor and administering imatinib that is a known targeted therapy, a tyrosine-kinase inhibitor targeting PDGFR and KIT genes prior to the effective filling date of the invention. 
Claim 1 requires identifying a drug target against the subject-specific oncogene identified in the primary glioma tumor from the subject that inhibits the function of the subject-specific oncogene present in the subject's ecDNA, and administering the identified drug targeted against the subject-specific oncogene to the subject. 
The claim does not require administering method step is done while the subject is having a primary tumor. The claim only requires identifying the presence of a subject specific oncogene present in the ecDNA in the primary tumor in the subject. In addition, the claim does not require treating a primary glioma tumor. 
In this regard, Favero teaches identifying specific oncogene (e.g. PDGFRA) encoded in within double-minute chromosome in a sample taken from primary GBM tumor in a subject diagnosed with GBM, and administering imatinib, a tyrosine-kinase inhibitor targeting PDGFR gene to the subject. Thus, Favero teaches all the limitations of claim 1. 
The rejection is modified accordingly with the amendments.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 9, 14-16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Favero (Favero et al. Annals of Oncology;2015; 26: 880–887), as applied to claims 1, 3-4, 7-8 and 12 above, in view of Nathanson (Nathanson et al. SCIENCE; 2014; 343: 72-76, cited in IDS) and Joo (Joo et al. Cell Reports; 2013;6: 260–273).
 	With regard to claims 15 (which depend from claim 1) and claim 29, Favero does not teach the method directed to implanting the primary brain tumor specimen collected from the subject into a patient- derived xenograft (PDX) mouse; administering the identified drug into the PDX mouse containing the implanted brain tumor specimen; and determining if the identified drug inhibits tumor glioma growth in the PDX mouse. 
The teachings of Favero as applied to claims 1, 3-4, 7-8 and 12 are fully incorporated here.
Briefly, Favero teaches performing whole genome sequencing using the DNA obtained from primary tumor of glioblastoma (GBM) in a patient (see abstract, p 881 col 1-2, p 1 of supplemental information). Favero teaches detecting the presence of double minutes in chromosomes, encoding oncogenes of PDGFRA, Kit and CDK4 in grade IV sample (i.e. primary GBM) in the patient (see abstract, Fig. 2-3, p 881 col 2 para 2); and treating the patient with imatinib (see abstract, p 881 col 2 para 2-3, Fig. 1), as described above. (Limitation of claim 29 method steps a-c) 
The teachings of Nathanson in prior office action are fully incorporated here.  
Nathanson teaches detecting EGFR+ extrachromosomal elements (i.e. EGFRvIII) in GBM tumor tissue from GBM patients; and administering EGFR TKI (i.e. lapatinib) to the patients; and determining the response of the therapy via detecting EGFRvIII expression in pre and post treatment samples [see Fig. 4, page 3 supplemental information, Fig. 1 (I, J)]. Nathanson teaches EGFRvIII is associated with the epidermal growth factor receptor (EGFR) which is frequently mutated in glioblastoma (GBM) (p 72 col 2 para 2).
Nathanson teaches injecting cells derived from human brain tumor specimen of GBM patients to immunocompromised mice subcutaneously in creating GBM39 xenograft, and establishing the tumor that includes either archiving or propagating the samples in vivo through digestion and re-injection (page 3-4 of supplemental information, p 72 col 3). Nathanson teaches allowing the tumor cells from GBM39 xenograft to grow in the mouse for a predetermined time period (e.g. two weeks, 60 days) after injecting the cells (see Fig. 2). Nathanson teaches administering EGFR TKI (i.e. erlotinib) to GBM39 xenografts and determining the response of the therapy (p 72 col 3, Fig. 1). Nathanson teaches observing cell death and tumor shrinkage in response to erlotinib in mice bearing the tumors (Fig. 1, p 72 col 3). Nathanson teaches observing the effectiveness of erlotinib treatment in the method (see p 73 col 1-2, Fig. 3-4).
Nathanson also teaches that “in tumor tissue from GBM patients treated for 7 to 10 days with the EGFR/HER2 inhibitor lapatinib, the relative fraction of EGFRvIII high tumor cells dramatically declined relative to each patient’s pretreatment sample (Fig.1, I and J)” (see p 72 col 3). (Limitation of claim 16)
With regard to claims 15 and 29, Favero and Nathanson do not teach implanting primary glioma tumor specimen from a subject into xenograft mouse. 
Joo teaches a method of identifying molecular candidates to discriminate GBM patients with worse clinical prognosis using in vivo tumorigenicity of primary GBM cell or invasive properties of resulting xenograft tumors (see summary, p 269 col 2 para 2, Table 1). Joo teaches using primary GBM tumors from patients to inject them into the brain of mice and making xenograft tumors (see p 261 col 1 para 2, Table 1, p 269 col 2 para 4 through p 271 col 1, Fig. 1), indicating creating a patient-derived xenograft (PDX) mouse. Joo teaches that in vivo tumorigenicity was defined as the formation of tumor within 12 months after tumor cell injection (see p 261 col 1 para 2, Table 1, Fig. 2), indicating allowing brain tumor cells to grow in the mouse of a predetermined time period. (Limitation of claim 15 and claim 29 method step d)
Joo teaches identifying genomic mutation in the tumor sample, and gene expression signatures and pathways signatures of GBM in both primary GBM and corresponding xenograft tumors (see summary, Fig. 3, p 271 col 1 para 4 through col 5), for example, comparing gene expression pattern of parental GBMs with those of the corresponding orthotopic xenograft tumors (Fig. 3). Joo teaches detecting genomic similarity, for example, genetic mutations found in parental GBMs were precisely replicated in the corresponding xenograft tumors (see p 264 col 2 para 1, Fig. 3 C). Joo further teaches predicting the response of targeted therapy (e.g. bevacizumab targeting VEGF) in the mice with xenograft tumor (see, p 265 col 2 para 2-3, p 271 col 1 para 2, Fig 4 C). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the filing date of the invention to have modified the method of Favero, so as to have determined targeted therapy for specific oncogene encoded within extrachromosomal DNA in GBM xenograft as taught by Nathanson and to have implanted primary GBM tumor specimen to xenograft mouse, as taught by Joo. Nathanson teaches an approach of screening the effectiveness of targeted therapies directed to extrachromosomal mutant EGFR DNA in both human GBM and corresponding xenograft model. Favero teaches the disease control of GBM was not achieved, despite identifying multiple amplified targetable oncogenes and applying targeted therapy (see p 886 col 1 para 3). Thus, it would have been obvious for one having skill in the art to have administered targeted therapy targeting specific oncogenes from extrachromosomal DNA in GBM tumor in corresponding patient-derived xenograft models and determining the response of the therapy in the method of Favero, in order to understand underly mechanism of the targeted therapy and response of the therapy in treating a GBM subject. Favero in view of Nathanson does not teach using primary GBM tumor from a patient for implanting into the xenograft. Joo teaches detecting genomic similarity primary GBMs from human subjects and the corresponding xenograft tumors which are implanted the primary GBM tumors from the human (see p 264 col 2 para 1, Fig. 3 C). Favero also teaches observing loss of mutation at recurrence GBM which is present at primary tumor in GBM patient, for example, IDH1 mutation (see abstract, p 885 col 1-2, Fig. 3). Thus, it would have been obvious for one having skill in the art to have used primary glioma tumor sample for the implantation process in the xenograft as taught by Joo and determining the response of targeted therapy in the xenograft as taught by Nathanson in the method of Favero, in order to have a method that is capable for identifying oncogenes present in double-minute chromosome in patient-derived xenograft having the primary tumor for drug targets. The method of Favero in view of Nathanson and Joo would have provided treating the GBM subject targeting mutations that are present at the primary tumor that are subsequently lost during the recurrence of GBM because patient-specific GBM xenograft tumors maintain genomic characteristics of parental GBMs in situ (see abstract Joo).
With regard to claim 9, Favero teaches identifying oncogenes of PDGFRA, KIT and CDK4 in the method, and administering an inhibitor (i.e. imatinib, known Tyrosine-Kinase inhibitor) that targeted against the subject-specific oncogene (see abstract, Fig. 2-3, p 881 col 2 para 2-3, Fig. 1). Nathanson teaches identifying EGFR TKIs that target against identified EGFR oncogene (e.g. erlotinib) (see p 72 col 3, p 73 Figure 1). Nathanson teaches administering drugs (e.g. EGFR TKI erlotinib) into the GBM Xenograft mice and observing the responses (p 72 col 2, p 73 Figure 1, Figure 3). 
With regard to claim 14, Nathanson teaches determining the response of in the drug by detecting EGFRvIII expression via flow cytometry assay and immunohistochemistry analysis (see page 6-7 of the supplemental information, Figure 1, Figure 3-4); and performing FISH assay to identify the presence of oncogenes present in the ecDNA (see p 72 col 1-2, p 74 col 1-2, Figure 4). 

6.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Favero (Favero et al. Annals of Oncology;2015; 26: 880–887), as applied to claims 1, 3-4, 7-8 and 12 above, in view of Vogt (Vogt et al. Nucleic Acids Research; 2014, Vol. 42; No. 21: 13194–13205, cited in IDS).
Claim 10, which depends from the claim 1, recites “wherein the oncogene is selected from MET, MET/CAPZA2, MDM2, CDK4, SOX2, PIK3CA, MECOM, PDGFRA, EGFR, MYCN, MYC, i1R TSMARCA4, RP56, FBXW7, CDK6, CCND2, ERBB2, BRCAI, and BAPL”.
Claim 11, which depends from the claim 1, recites “wherein the oncogene is MET or MET/CAPZA2 fusion transcript”. 
The teachings of Favero as applied to claims 1, 3-4, 7-8 and 12 are fully incorporated here.
Favero does not teach that oncogene is MET, although Favero teaches that the oncogene is PDGFRA.
Vogt teaches a method of determining oligodendroglioma in a xenograft grown using tumor sample obtained from the oligodendroglioma patients (p 13195 col 1 para 2). Vogt teaches performing whole genome sequencing in two samples of glioma (see p 13195 col 1). Further, Vogt teaches establishing amplifications of genes (e.g. EGFR gene in ODA14) by screening a series of glioma using quantitative polymerase chain reaction (PCR); and performing whole genome sequencing of the glioma sample in the method (abstract, p 13195 col 1- 2). Particularly, Vogt teaches that oligodendroglioma (ODA14) tumor was obtained from the patients and grown as a xenograft in athymic mice (p 13195 col 1 para 2). Vogt teaches that the ODA14 tumor was selected after quantitative PCR screening of a series of gliomas for amplification of genes (e.g. EGFR, MET, MYC) which are known to be recurrently amplified in these tumors. Vogt further teaches that the whole genome sequencing was performed to detect deeper into the characterization of the amplified regions and the whole genome sequencing confirmed that the EGFR and MYC loci were amplified at both passages (p 13195 col 1, Figure 2).
Thus, Vogt teaches determining a number of oncogenes corresponding to gliomas including MET, EGFR and MYC (see p 13195 col 2 para 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the filing date of the invention, to have modified the method of Favero, so as to have identified MET oncogene. The skilled artisan would have found it obvious to have included more oncogenes (e.g. MET) in the method Favero, in order to discover targetable regions on extrachromosomal DNA in GBM patient and the artisan would have had reasonable expectation of success in identifying patient-specific oncogenes on ecDNA via a rapid whole genome sequencing as the existence of ecDNA in GBM was exemplified by both Favero and Vogt. 
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Favero (Favero et al. Annals of Oncology;2015; 26: 880–887), as applied to claims 1, 3-4, 7-8 and 12 above, in view of Vogt (Vogt et al. Nucleic Acids Research; 2014, Vol. 42; No. 21: 13194–13205, cited in IDS) and Hao (Hao et al. Pub No.: US 2017/0224692 A1, PCT filing date of 23 July 2015).
Favero does not teach that oncogene is MET and the drug is Capmatinib. As described above, this method step is a conditional method step. 
The teachings of Favero as applied to claims 1, 3-4, 7-8 and 12 are fully incorporated here.
Vogt teaches determining a number of oncogenes corresponding to gliomas including MET, EGFR and MYC (see p 13195 col 2 para 3). The teachings of Vogt, as described above, are fully incorporated here. 
Hao teaches a method of treating a cancer using a MET tyrosine kinase activity and/or an EGFR tyrosine kinase activity that comprises administering a pharmaceutical compound comprising MET tyrosine kinase inhibitor (TKI), INC280 (para 0030-0038, 0055-0056). Capmatinib is also known as INC280 (see specification, p 6 para 33). Hao further teaches administering a therapeutically effective amount of INC280 alone or in combination with an EGFR TKI (para 0091-0092, 0096). Hao teaches that MET inhibitors are useful in the treatment MET related disease (e.g. glioma) (para 0165). 
Therefore, it would have been prima facie obvious to one having ordinary skills in the art prior to the filing date of the invention to have modified the method of Favero, so as to have identified MET oncogene as taught by Vogt, and to have identified Capmatinib as a targeting MET receptor, as taught by Hao. Favero teaches identifying oncogenes on ecDNA of a GBM patient, identifying drug targeting particular oncogenes, and determining the responses of the drugs for treating glioma, as described above. The skilled artisan would have found it obvious to have included more oncogenes (e.g. MET) in the method of identifying the oncogenes in the method of Favero, in order to discover targetable regions on extrachromosomal DNA in GBM patient and the artisan would have had reasonable expectation of success in identifying more patient-specific oncogenes on ecDNA via a rapid whole genome sequencing as the existence of ecDNA in GBM was exemplified by both Favero and Vogt. Further, it would have been obvious to have identified Capmatinib for targeting MET because Capmatinib was known as MET inhibitor. 
Response to Argument
The response traverses the rejection on pages 6-10 of the remarks received on 09/13/ 2022. 
103 rejection Nathanson in view of Favero
The response asserts that neither Nathanson nor Favero or their combination describes or suggests assessing a primary GBM tumor from a subject to identify a drug for treatment of a subject with glioma. 
The response asserts that the combined teaching of Nathanson and Favero do not teach recited methods of claims 1 and 29 directed to requiring to identify a drug target against identified the presence of an oncogene present in an ecDNA in the primary brain tumor.
 This argument has been thoroughly reviewed and fully considered, but not found persuasive because Favero teaches identify subject-specific oncogenes in the primary tumor and detecting the oncogenes that are presence both in primary and recurrence GBM (e.g. PDGFRA, KIT and CDK4); and administering imatinib, as described above. Furthermore, claims do not require administering the identified targeted therapy to a subject having a primary GBM tumor (see above).
The rejection has been made accordingly with the amendment, and the rejection has been made with Favero in view of Nathanson and Joo.
The amended claims would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to have modified the method of Favero, so as to have determined targeted therapy for specific oncogene encoded within extrachromosomal DNA in GBM xenograft as taught by Nathanson and to have implanted primary GBM tumor specimen to xenograft mouse, as taught by Joo. (see the rejection above). Joo teaches using primary GBM tumors for patients to xenograft mice (see above).
The response asserts “Nathanson does not teach or suggest identifying one or more ecDNA oncogenes specific to an individual patient with primary or recurrent glioma, and selecting one or more drugs that target that patient-specific oncogene, and administering that selected drug to treat the specific patient. The combination of the teaching of Favero with that of Nathanson fails to remedy the omissions in Nathanson.”
The response asserts that Favero describes a retrospective assessment of a subject's primary GBM tumor performed after the diagnosis of the subject with a GBM recurrence. Favero does not describe using the primary tumor from the subject to identify subject-specific oncogenes in the primary tumor; selecting a subject-specific drug targeted against subject-specific oncogenes identified in the primary tumor; or administrating to the subject a drug targeted against subject-specific oncogenes identified in the primary tumor. Favero also fails to describe use of a primary GBM tumor to screen for drug candidate to treat the subject from whom the primary GBM tumor was obtained.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
This argument has been thoroughly reviewed and fully considered, but not found persuasive because the rejection does not suggest Nathanson teaches identifying one or more ecDNA oncogenes specific to an individual patient with primary or recurrent glioma, and selecting one or more drugs that target that patient-specific oncogene. The rejection indicates that Favero teaches an approach of performing the method in a patient-specific manner. 
As described above, with a combined teaching of Nathanson and Favero, claims would have been obvious for one having skill in the art because Favero teaches identifying subject-specific oncogenes in primary GBM which are also detected in recurrence GBM, and both Nathanson and Favero teach identifying a targeted therapy against the specific oncogenes. In addition, the method of screening for drug candidate to treat the subject from whom the recurrence GBM tumor was obtained was exemplified by Favero. Thus, one having skill in the art would have found it obvious to have employed such approach in screening for drug candidate to treat the subject from whom primary GBM tumor to achieve disease control in timely manner because Favero teaches loss of a clonal driver in recurrence GBM.
The rejection has been made accordingly with the amendment, and the rejection has been made with Favero in view of Nathanson and Joo

The response asserts the rejection of claims 10-12 and the arguments are directed to the teachings of Nathanson and Favero. Thus, the arguments are not persuasive for the reason provided above. 
 The rejections have been modified accordingly with the amendments.
8.	No claims are allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634